Schneider, J.,
concurring. I would instruct the Court of Common Pleas to decide the appeal on the basis of the transcript and the additional evidence which it permitted to be introduced.
The additional evidence was proper because the administrative board failed to cause the witness before it to be sworn. R. C. 2506.01 et seq. recognizes that the position of parties to an administrative hearing is markedly dissimilar to their position before a court.
Most administrative agencies are staffed by laymen to the law, who do not possess sufficient appreciation, as does a judge, of the duty to honor objections and exceptions and to permit a full record to be made for the purpose of appeal. Even to request a procedural right before an agency often engenders hostility. Thus, the statute authorizes additional evidence upon appeal if any one of the nine specific criteria is not met by the agency.